Citation Nr: 0021376	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-47 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left neck claimed as due to exposure to Agent Orange 
during active duty service.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1967 to August 1967 
and from May 1968 to August 1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board previously issued a decision in this matter in 
April 1999.  The veteran appealed the claim to the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court").  In an October 1999 Order, pursuant to a 
motion for remand, the Court vacated the Board's decision and 
remanded the matter to the Board.  


FINDINGS OF FACT

1.  The veteran was diagnosed as having squamous cell 
carcinoma of the left neck, with the primary carcinoma site 
in the left tonsil.  

2.  There is no competent medical evidence of a nexus between 
the veteran's squamous cell carcinoma of the left neck and 
his period of active duty service, or some incident thereof, 
to include exposure to herbicides.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
squamous cell carcinoma of the left neck claimed secondary to 
exposure to Agent Orange during active duty service is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Malignant tumors shall be granted service connection although 
not otherwise established as incurred in service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309 
(1999).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Herbicide exposure is presumed 
if the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See 64 Fed. 
Reg. 59,232 (1999) (determining that the presumption of 
service connection based on herbicides is not warranted for 
designated conditions, as well as any other condition for 
which VA has not specifically determined that a presumption 
of service connection is warranted).  See generally 
38 U.S.C.A. § 1116(b)(1) (permitting the Secretary to 
determine by regulation additional diseases subject to the 
presumption aside from those listed at § 1116(a)(2)). 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); King v. Brown, 5 Vet. App. 19, 21 (1993).  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995) (the 
presumption of truthfulness in the well-grounded claim 
analysis is analogous to the requirement in civil actions 
that, to determine whether a complaint has stated a cause of 
action, the facts as alleged in the pleadings are construed 
as true).   

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board finds that the squamous cell carcinoma 
of the tonsil, metastatic to the left neck, is not a 
respiratory cancer for purposes of the presumption of in-
service incurrence resulting from herbicide exposure.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
Specifically, the Board finds that the term "respiratory 
cancers" as set forth in the applicable law and regulations 
is not meant to include cancer of any portion of the 
respiratory tract, but applies only to cancers to the parts 
parenthetically listed thereafter.  The Federal Register 
Volume 59, No. 23, Thursday February 3, 1994, page 5163, 
referred to a study by the National Academy of Sciences 
(NAS), on which Congress based the presumptive list of 
diseases.  The cited text indicated that researchers found 
limited/suggestive evidence of an association between 
exposure to herbicides and respiratory cancers, specifically 
cancers of the lung (including the bronchus), larynx, and 
trachea.  The Board finds the wording of the NAS report and 
the subsequently enacted law and regulations intended to 
limit the applicability of presumptive in-service incurrence 
to cancers of those portions of the respiratory system 
specifically identified.  Therefore, the squamous cell 
carcinoma is not presumed to have been incurred in service as 
a result of herbicide exposure.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6). 

In his October 1994 notice of disagreement, the veteran 
asserted that he was told by doctors that if he had waited 
longer to seek treatment for the mass in the left neck he 
would have had intrusion into the larynx, trachea, lung, and 
bronchus.  The Board emphasizes, however, that the primary 
cancer site is the left tonsil.  As discussed above, cancer 
of the left tonsil does not fall within the group of 
designated diseases.  Presumptive service connection may not 
be established for a designated cancer if it developed as the 
result of metastasis of a cancer not associated with 
herbicide exposure.  VAOPGCPREC 18-97.   

Having disposed of a presumptive basis for service connection 
due to herbicide exposure, the Board will now proceed to 
evaluate the veteran's claim on a direct basis.  The evidence 
shows that the veteran was diagnosed in May 1992 as having 
squamous cell carcinoma of the left neck with a primary 
carcinoma site in the left tonsil.  Although the evidence of 
record shows no current evidence of cancer, this evidence 
satisfies the first criterion for a well grounded claim.  

As to the second requirement for a well grounded claim, the 
veteran asserts that he was exposed to Agent Orange during 
service in Vietnam.  For purposes of determining whether a 
claim is well grounded, the Board accepts the truthfulness of 
these statements.  Robinette, 8 Vet. App. at 77-78; King, 5 
Vet. App. at 21.  The Board emphasizes that, because the 
veteran did not develop a designated disease, herbicide 
exposure is not presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

However, the Board ultimately finds that the claim is not 
well grounded because there is no competent medical evidence 
of a nexus between the squamous cell carcinoma and the 
veteran's period of active military service or any incident 
thereof, to include exposure to herbicides.  Epps, 126 F.3d 
at 1468.  

In a September 1994 statement, Scott A. Hackett, M.D., who 
initially diagnosed and treated the veteran's carcinoma, 
related that the veteran had a squamous cell carcinoma that 
originated in the left tonsil and metastasized to the left 
neck.  Dr. Hackett explained that he felt the primary tumor 
in the tonsil was in close proximity to the larynx and that 
any materials inhaled into the larynx, trachea, lung, and 
bronchus had to pass by the mucosa of the oral cavity, oral 
pharynx, and specifically, the tonsils.  The Board finds that 
this statement proffers the observation that the tonsil is 
part of a common respiratory pathway, seemingly attempting to 
"bootstrap" cancer of the tonsil into the designated group 
of respiratory cancers.  This argument was rejected in the 
above discussion concerning the regulatory presumption of in-
service incurrence of designated herbicide-related diseases.  
Moreover, Dr. Hackett does not specifically state that the 
veteran's cancer is the result of exposure to herbicides in 
service.  Therefore, the statement is insufficient to render 
the veteran's claim plausible.  Murphy, 1 Vet. App. at 81; 
Moreau, 9 Vet. App. at 393.

The records from the Social Security Administration secured 
by the RO included treatment records and other documents from 
John Karedes, M.D., the veteran's family practitioner.  Notes 
of the veteran's initial visit in March 1994 reflect the 
veteran's report on intake that he was diagnosed as having 
squamous cell carcinoma of the left tonsil.  He stated that 
he was exposed to Agent Orange but added that the cancer was 
not thought to be related to the exposure.  In a section 
marked "Summary," located immediately below the intake 
information, Dr. Karedes noted that the veteran was diagnosed 
with cancer of the left tonsil "belived (sic) related to 
Agent Orange."  Subsequent treatment records were negative 
for any reference or opinion as to the etiology of the 
carcinoma.  

In a February 1995 statement, Dr. Karedes indicated that the 
"medical evidence supports a relationship between [the 
veteran's] cancer and his exposure to chemical defoliants in 
Vietnam."  However, as observed above, the only evidence 
concerning the etiology of the carcinoma contained in the 
doctor's own records consists only of the veteran's reported 
medical history.  Moreover, the opinion itself fails to 
identify on what other medical evidence the doctor based his 
opinion, if not his own.  In this context, the Board can only 
conclude that Dr. Karedes opinion is based on the veteran's 
reported medical history.  See Lee v. Brown, 10 Vet. App. 
336, 339 (1997) (an etiological opinion should be viewed in 
its full context).  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).    

Similarly, a review of the other medical evidence of record 
shows that the veteran repeatedly reported to physicians that 
he was exposed to Agent Orange during military service.  
Again, medical evidence that shows that a physician merely 
recorded a medical history reported by the veteran is not 
competent medical evidence for purposes of establishing a 
well grounded claim. Id.    

In August 1995, the veteran submitted an excerpt from The 
Merck Manual, 2352 (16th ed. 1992), which indicated that 
squamous cell carcinoma of the tonsil was second in frequency 
only to carcinoma of the larynx among malignancies of the 
upper respiratory tract.  The Board acknowledges that, in 
certain circumstances, medical treatise evidence may be 
sufficient to establish plausibility.  Sacks v. West, 11 Vet. 
App. 314, 317 (1998); Wallin v. West, 11 Vet. App. 509, 513 
(1998).  However, the excerpt in question does not address 
the central question of whether the veteran's left tonsil 
squamous cell carcinoma is related to herbicide exposure.  
Establishing a high incident of such cancer in the left 
tonsil does not make the veteran's claim plausible.  Murphy, 
1 Vet. App. at 81; Moreau, 9 Vet. App. at 393.  

Finally, the veteran has personally asserted that there is a 
relationship between the carcinoma and exposure to herbicides 
in service.  However, the veteran is a lay person untrained 
in medicine or science.  Therefore, his lay opinion as to the 
etiology of his cancer, however heartfelt, is not competent 
medical evidence for purposes of rendering his claim well 
grounded.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.    

The Board notes that, in December 1993, the veteran received 
payment from the Agent Orange Payment Program.  The Agent 
Orange Payment Program was established by court settlement of 
a class-action, product-liability suit brought by Vietnam 
veterans against manufacturers of Agent Orange.  Winsett v. 
West, 11 Vet. App. 420, 422 (1998).  However, enrollment in 
or payments from the Program are not probative on the 
question of whether the veteran has an Agent-Orange-related 
disability.  Winsett, 11 Vet. App. at 425 (quoting Brock v. 
Brown, 10 Vet. App. 155, 161-62 (1997)).  In fact, 
eligibility for payments is predicated only on the total 
disability of a Vietnam veteran exposed to Agent Orange 
arising from non-traumatic, non-accidental and non-self-
inflicted causes. Id.; see In re "Agent Orange" Product 
Liability Litigation, 689 F. Supp. 1250, 1257-58 (E.D.N.Y. 
1988).  No relationship is required between the disability 
and exposure to Agent Orange in service. Id.  Therefore, 
receipt of payment from the Agent Orange Payment Program does 
not provide any evidence of a relationship between the 
veteran's carcinoma and exposure to Agent Orange in service.     

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for squamous cell carcinoma of the left neck 
claimed secondary to exposure to Agent Orange during active 
military service.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. 
App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for squamous cell carcinoma of the left neck 
claimed as due to Agent Orange exposure, he should submit 
competent medical evidence showing a nexus between the 
carcinoma and his period of active duty service.  Robinette, 
8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the left neck claimed as due to exposure to Agent Orange 
during active military service is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

